       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Lagorio Management                        Act; Unruh Civil Rights Act
14     Corporation, a California Limited
       Liability Company;
15     Norcal Rental Group, LLC, a
       California Limited Liability
16     Company

17               Defendants.
18
19         Plaintiff Scott Johnson complains of Lagorio Management Corporation,
20   a California Limited Liability Company; Norcal Rental Group, LLC, a
21   California Limited Liability Company; and alleges as follows:
22
23
24     PARTIES:

25     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

26   level C-5 quadriplegic. He cannot walk and also has significant manual

27   dexterity impairments. He uses a wheelchair for mobility and has a specially

28   equipped van.


                                            1

     Complaint
       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 2 of 8




1      2. Defendant Lagorio Management Corporation owned the real property
2    located at or about 36660 Fremont Blvd, Fremont, California, in August
3    2020.
4      3. Defendant Lagorio Management Corporation owns the real property
5    located at or about 36660 Fremont Blvd, Fremont, California, currently.
6      4. Defendant Norcal Rental Group, LLC owned Cresco Equipment
7    Rentals located at or about 36660 Fremont Blvd, Fremont, California, in
8    August 2020.
9      5. Defendant Norcal Rental Group, LLC owns Cresco Equipment Rentals
10   located at or about 36660 Fremont Blvd, Fremont, California, currently.
11     6. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein is
16   responsible in some capacity for the events herein alleged, or is a necessary
17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
18   the true names, capacities, connections, and responsibilities of the Defendants
19   are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 3 of 8




1      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
2    founded on the fact that the real property which is the subject of this action is
3    located in this district and that Plaintiff's cause of action arose in this district.
4
5      FACTUAL ALLEGATIONS:
6      10. Plaintiff went to Cresco Equipment Rentals in August 2020 with the
7    intention to avail himself of its goods or services motivated in part to
8    determine if the defendants comply with the disability access laws.
9      11. Cresco Equipment Rentals is a facility open to the public, a place of
10   public accommodation, and a business establishment.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide wheelchair accessible parking in conformance with the ADA
13   Standards as it relates to wheelchair users like the plaintiff.
14     13. Cresco Equipment Rentals provides parking to its customers but fails to
15   provide wheelchair accessible parking.
16     14. A couple of problems that plaintiff encountered is that there was no
17   accessible parking in the parking lot. While there was an ADA sign in front of a
18   parking space, the parking space has been allowed to fade. The access aisle had
19   faded white lines and there was no “NO PARKING” warning on it. On
20   information and belief, the defendants do not maintain the parking lot.
21   Additionally, there were slopes in the faded parking space reserved for persons
22   with disabilities that exceeded 2.1%.
23     15. Plaintiff believes that there are other features of the parking that likely
24   fail to comply with the ADA Standards and seeks to have fully compliant
25   parking available for wheelchair users.
26     16. On information and belief the defendants currently fail to provide
27   wheelchair accessible parking.
28     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff


                                               3

     Complaint
       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 4 of 8




1    personally encountered these barriers.
2      18. As a wheelchair user, the plaintiff benefits from and is entitled to use
3    wheelchair accessible facilities. By failing to provide accessible facilities, the
4    defendants denied the plaintiff full and equal access.
5      19. The failure to provide accessible facilities created difficulty and
6    discomfort for the Plaintiff.
7      20. Even though the plaintiff did not confront the following barriers, the
8    entrance door handle has a panel style handle that requires tight grasping to
9    operate. Additionally, the sales counter is too high. Although there is a lowered
10   portion of the counter, this is not used to conduct transactions. There is no card
11   reader device on the lowered section. The defendants store tools on it. Plaintiff
12   seeks to have these barriers removed as they relate to and impact his disability.
13     21. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     22. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     23. Plaintiff will return to Cresco Equipment Rentals to avail himself of its
23   goods or services and to determine compliance with the disability access laws
24   once it is represented to him that Cresco Equipment Rentals and its facilities
25   are accessible. Plaintiff is currently deterred from doing so because of his
26   knowledge of the existing barriers and his uncertainty about the existence of
27   yet other barriers on the site. If the barriers are not removed, the plaintiff will
28   face unlawful and discriminatory barriers again.


                                             4

     Complaint
       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 5 of 8




1      24. Given the obvious and blatant nature of the barriers and violations
2    alleged herein, the plaintiff alleges, on information and belief, that there are
3    other violations and barriers on the site that relate to his disability. Plaintiff will
4    amend the complaint, to provide proper notice regarding the scope of this
5    lawsuit, once he conducts a site inspection. However, please be on notice that
6    the plaintiff seeks to have all barriers related to his disability remedied. See
7    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
8    encounters one barrier at a site, he can sue to have all barriers that relate to his
9    disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     26. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               5

     Complaint
       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 6 of 8




1                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
2                defined by reference to the ADA Standards.
3             c. A failure to make alterations in such a manner that, to the
4                maximum extent feasible, the altered portions of the facility are
5                readily accessible to and usable by individuals with disabilities,
6                including individuals who use wheelchairs or to ensure that, to the
7                maximum extent feasible, the path of travel to the altered area and
8                the bathrooms, telephones, and drinking fountains serving the
9                altered area, are readily accessible to and usable by individuals
10               with disabilities. 42 U.S.C. § 12183(a)(2).
11     27. When a business provides parking for its customers, it must provide
12   accessible parking.
13     28. Here, accessible parking has not been provided in conformance with the
14   ADA Standards.
15     29. When a business provides facilities such as door hardware, it must
16   provide accessible door hardware.
17     30. Here, accessible door hardware has not been provided in conformance
18   with the ADA Standards.
19     31. When a business provides facilities such as sales or transaction counters,
20   it must provide accessible sales or transaction counters.
21     32. Here, accessible sales or transaction counters have not been provided in
22   conformance with the ADA Standards.
23     33. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26     34. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                            6

     Complaint
        Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 7 of 8




1       35. Here, the failure to ensure that the accessible facilities were available
2    and ready to be used by the plaintiff is a violation of the law.
3
4    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
5    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
6    Code § 51-53.)
7       36. Plaintiff repleads and incorporates by reference, as if fully set forth
8    again herein, the allegations contained in all prior paragraphs of this
9    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      37. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      38. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24      40. Although the plaintiff encountered frustration and difficulty by facing
25   discriminatory barriers, even manifesting itself with minor and fleeting
26   physical symptoms, the plaintiff does not value this very modest physical
27   personal injury greater than the amount of the statutory damages.
28


                                              7

     Complaint
       Case 5:21-cv-00061-EJD Document 1 Filed 01/06/21 Page 8 of 8




1           PRAYER:
2           Wherefore, Plaintiff prays that this Court award damages and provide
3    relief as follows:
4        1. For injunctive relief, compelling Defendants to comply with the
5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
6    plaintiff is not invoking section 55 of the California Civil Code and is not
7    seeking injunctive relief under the Disabled Persons Act at all.
8        2. Damages under the Unruh Civil Rights Act, which provides for actual
9    damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: January 4, 2021           CENTER FOR DISABILITY ACCESS
13
14
15
16                                    By: _______________________
17                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
